significant index no third party contacts - employees of the department of the treas company van internal_revenue_service washington d c tax_exempt_and_government_entities_division jun tal mb tha in re request for waiver of the minimum_funding_standard for ein company subsidiary dear this letter constitutes notice that a conditional waiver of the minimum_funding_standard has been granted for the above-named pension_plan for the plan_year ending the conditional waiver has been granted in accordance with sec_412 of the internal_revenue_code the code and sec_303 of the employee_retirement_income_security_act_of_1974 erisa the amount for which the waiver has been granted is the contribution that would otherwise be required to reduce the balance in the funding_standard_account of the plan to zero as of the end of the plan_year for which the waiver has been granted the company through its wholly-owned subsidiary subsidiary a in addition to operating a the company - and other in the the company embarked on a plan to narrow its operating focus and the subsidiary emerged as the primary operating subsidiary of the company the company and its subsidiary were reorganized in a leveraged recapitalization in and the company acquired another business in connection with the recapitalization both of which resulted in indebtedness for the company during the subsequent through acquisition which greatly expanded the company's national presence in the the company pursued a strategy to grow business and the but resulted in additional indebtedness as a result of high prices paid for acquisitions over-leveraged debt burdens and poor execution of integration the company had increasing difficulty in meeting debt obligations and defaulted on a number of bank covenants the company has experienced temporary substantial business hardship as evidenced by operating losses in the fiscal_year ending negative net_worth for the fiscal years ending the company subsidiary and several of its affiliates filed a pre-negotiated and both negative working_capital and and _ plan_of_reorganization concurrently filing a pre-negotiated on with a restructured the company emerged from balance_sheet and a greatly reduced debt load during the filing period the company continued to honor all customer commitments and paid all pre-petition claims of trade creditors in the ordinary course of business as well as satisfying all other vendor claims in full at the end of the result of the and had to in advance both negatively affecting the company's cash_flow that had previously extended the length of time that the company began to demand prompt payment or payment _the company lost some of its business to proceedings as a as part of its recovery efforts the company has recruited senior management talent realigned the sales organization to eliminate management layers and hold sales accountability to a single point_of_contact consolidated or and audited under-performing branches to enhance profitability terminated poor sales performers and effected a reduction in force of approximately performance has been essentially restored during the fiscal years the company believes that its financial and and management has positioned the company to focus on a disciplined growth path the company experienced positive working_capital and net_worth for the fiscal years ending income from operations in the fiscal_year ending ‘ and had positive the above-named defined_benefit_plan was originally adopted and effective on adecline in the market_value of assets an increase in the plan’s current_liability and a decline in the plan’s gateway percentage resulted in the plan being subject_to an additional funding charge sec_412 deficit_reduction_contribution for the plan_year of the waiver that is more than two times the minimum_funding requirement for the same plan_year when calculated without the additional funding charge the amount of the requested waiver only slightly exceeds the additional funding charge for the year according to information submitted the market_value of assets is approximately of benefits calculated as though the plan terminated and approximately - the present_value of vested benefits of the present_value of this waiver has been granted subject_to the following condition which you have agreed to within days from the date of this letter all necessary documents to provide an arrangement to secure the repayment of the waived amount satisfactory to the pbgc will be executed if the company fails to meet the above condition this waiver is retroactively null and void your attention is called to sec_412 of the code and sec_304 of erisa which describes the consequences which result in the event the plan is amended to increase benefits to change the rate in the accrual_of_benefits or to change the rate of vesting while any portion of the waived amount remains unamortized this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent when filing form_5500 for the plan_year ending this letter should be entered on schedule b actuarial information we have sent a copy of this letter to the the date of and to your authorized representatives form on file with this office if you have any questions concerning this letter please contact employee d no relating to this letter please refer to in any correspondence _as well at sincerely j carol d gold director employee_plans
